     Case 3:21-cv-01195-GPC-WVG Document 9 Filed 08/20/21 PageID.222 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    TRAVELERS PROPERTY CASUALTY                        Case No.: 21-CV-1195-GPC-WVG
      COMPANY OF AMERICA,
12
                                        Plaintiff,       ORDER ON JOINT STIPULATION
13                                                       AND MOTION TO EXTEND EARLY
      v.                                                 DISCLOSURE DEADLINE IN
14
                                                         COURT’S ORDER FOR VIDEO
      ALLIED WORLD ASSURANCE
15                                                       EARLY NEUTRAL EVALUATION
      COMPANY (U.S.), INC.,
                                                         CONFERENCE AND CASE
16                                   Defendant.          MANAGEMENT CONFERENCE
17
18         On August 17, 2021, the Parties filed a Joint Stipulation and Motion to Extend Early
19   Disclosure Deadline in Court’s Order for Video Early Neutral Evaluation Conference and
20   Case Management Conference (“Joint Motion”). (Doc. No. 8.) The Parties move the Court
21   to continue the August 27, 2021 deadline to exchange initial disclosures to 45 days after
22   the September 22, 2021 Early Neutral Evaluation Conference (“ENE”) and Case
23   Management Conference (“CMC”). (Id., 2: 5-11.) Two reasons underlie the Joint Motion:
24   (1) despite their “diligent” efforts, the Parties “cannot have [documents for initial
25   disclosures] ready in time to exchange them on August 27, 2021;” and (2) “the Parties
26   would like to focus their attention on the possibility of settlement prior to engaging in
27   potential costly early disclosures.” (Id., 2: 7-14.) Neither of these reasons meet the good
28

                                                     1
                                                                             21-CV-1195-GPC-WVG
     Case 3:21-cv-01195-GPC-WVG Document 9 Filed 08/20/21 PageID.223 Page 2 of 2



 1   cause standard under Rule 16(b) of the Federal Rules of Civil Procedure. For this reason,
 2   the Court DENIES without prejudice the Parties’ Joint Motion.
 3         “Good cause may be found where the moving party shows it assisted the court with
 4   creating a workable scheduling order, that it is unable to comply with the scheduling order's
 5   deadlines due to matters not reasonably foreseeable at the time the scheduling order issued,
 6   and that it was diligent in seeking a modification once it became apparent it could not
 7   comply with the scheduling order.” Doe Run Res. Corp. v. Hartford Accident & Indem.
 8   Co., 2021 WL 2577144, at *2 (S.D. Cal. June 22, 2021) (citing Sharp v. Covenant Care,
 9   LLC, 288 F.R.D. 465, 467 (S.D. Cal. Sept. 21, 2012) [internal citations omitted]).
10         The Parties’ Joint Motion is too scant to permit a finding of good cause. As a
11   threshold matter, it is unclear what particular steps the Parties have taken to meet the
12   August 27, 2021 deadline to exchange initial disclosures. A bald statement of diligence is
13   no substitute for a fact-specific showing of diligence. Further, the Court cannot properly
14   assess why an exception to Rule 26(f) is appropriate, such that the deadline to exchange
15   initial disclosures should be continued to a time following the ENE and CMC. Citing to
16   cost without explanation and failing to offer any supporting legal authority obstructs the
17   Court’s evaluation of the Parties’ request. Accordingly, the Court has no basis upon which
18   to find good cause and declines to continue the August 27, 2021 deadline to exchange
19   initial disclosures for such reason. The Parties’ Joint Motion is DENIED without prejudice.
20   Dated: August 20, 2021
21
22
23
24
25
26
27
28

                                                   2
                                                                               21-CV-1195-GPC-WVG
